Name: Council Regulation (EC) No 3257/94 of 22 December 1994 amending Regulation (EEC) No 1602/92 temporarily derogating from implementation of Community anti-dumping measures on imports into the Canary Islands of certain sensitive products
 Type: Regulation
 Subject Matter: information technology and data processing;  leather and textile industries;  regions of EU Member States;  communications;  competition;  information and information processing
 Date Published: nan

 Avis juridique important|31994R3257Council Regulation (EC) No 3257/94 of 22 December 1994 amending Regulation (EEC) No 1602/92 temporarily derogating from implementation of Community anti-dumping measures on imports into the Canary Islands of certain sensitive products Official Journal L 339 , 29/12/1994 P. 0008 - 0008 Finnish special edition: Chapter 11 Volume 37 P. 0222 Swedish special edition: Chapter 11 Volume 37 P. 0222 COUNCIL REGULATION (EC) No 3257/94 of 22 December 1994 amending Regulation (EEC) No 1602/92 temporarily derogating from implementation of Community anti-dumping measures on imports into the Canary Islands of certain sensitive productsTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Regulation (EEC) No 1602/92 (2) introduced special arrangements for the collection of anti-dumping duties on imports into the Canary Islands of certain sensitive products; whereas the arrangements are designed to guarantee supplies of those products under the best possible conditions; whereas, to avoid any deflection of trade, the arrangements apply within the limits of fixed annual quantities corresponding to the volume of domestic consumption; Whereas it is the responsibility of the competent Spanish authorities to administer and control the fixed quantities laid down in Regulation (EEC) No 1602/92; whereas that responsibility also comprises the collection of anti-dumping duties on products which were originally exempt from such duties on import, in the event of their being re-exported; Whereas the clause referring to controlling end-use does not appear explicity in the text of Regulation (EEC) No 1602/92; whereas, in order to ensure that the text is clear and legally watertight, it should be specifically stated that exemption from anti-dumping duties are applicable if the goods are dispatched to other parts of the Community, HAS ADOPTED THIS REGULATION: Article 1 Article 1 (3) of Regulation (EEC) No 1602/92 is hereby replaced by the following paragraphs: '3. The specific arrangements referred to in paragraphs 1 and 2 shall apply solely to products intended for the Canary Islands' domestic market. 4. The competent Spanish authorities shall adopt the provisions necessary to administer and control the fixed quantities referred to in paragraph 1, and in particular to see that paragraph 3 is enforced, ensuring the collection of anti-dumping duties when the products in question are dispatched to other parts of the customs territory of the Community. The competent Spanish authorities shall inform the Commission of such measures at the earliest opportunity.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER (1) Opinion delivered on 16 December 1994 (not yet published in the Official Journal of the European Communities). (2) OJ No L 173, 27. 6. 1992, p. 24.